DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 7,549,028), hereinafter referred to as Thompson in view of Zohar et al. (US 7,653,800), hereinafter referred to as Zohar.

Referring to claim 1, Thompson teaches, as claimed, a storage system capable of restoring a logical volume, comprising: a data controller comprising one or more processors that exercises control to additionally write data at a past point in time in the logical volume to a storage section (i.e.-system and method configured to execute a snapshot to allow a point-in-time copy/write data, at a single point in time, so that an actual 
However, Thompson does not explicitly teach wherein the metadata data is associating position information about the data in the logical volume with position information about the data in the storage section comprising continuous data protection data volume. 
	On the other hand, Zohar discloses a storage system configured to maintain metadata data for associating position information about the data in the logical volume with position information about the data in the storage section (i.e.-maintaining PDR to facilitate association between physical 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Thompson so that the metadata is data for associating position information about the data in the logical volume with position information about the data in the storage section comprising continuous data protection data volume, as taught by Zohar. The motivation for doing so would have been to provide means for restoring data sets, such as logical volumes, to a situation existing at a prior instant of time by maintaining data associated with timestamps in data storage systems.   
	
As to claim 2, the modified Thompson teaches the storage system according to claim 1, wherein the data manager abandons metadata at and after the predetermined point in time on a basis of a restore definitive determination operation (col. 11, lines 35-41). 

As to claim 3, the modified Thompson in view of Zohar teaches the storage system according to claim 1, wherein the data 

As to claim 4, the modified Thompson teaches the storage system according to claim 3, wherein the data manager abandons the associating data on a basis of a restore definitive determination operation (col. 11, lines 35-41). 

As to claim 5, the modified Thompson teaches the storage system according to claim 3, wherein the data manager copies the associating data to the logical volume and abandons the associating data on the basis of an operation (col. 11, lines 35-41) to return the logical volume into a state before restoring the logical volume (col. 6, lines 61-67). 

As to claim 6, the modified Thompson teaches the storage system according to claim 1, wherein the data controller additionally writes the data whenever the data is updated (col. 12, lines 45-50).

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 07/22/2021 have been fully considered but they are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184